Exhibit 10.1

EXECUTION VERSION

FORM OF VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) is entered into as of October 12, 2009,
by and between Cisco Systems, Inc., a California corporation (“Parent”), and the
undersigned stockholder (“Stockholder”) of Starent Networks, Corp., a Delaware
corporation (the “Company”). Terms not otherwise defined herein shall have the
respective meanings ascribed to them in the Merger Agreement (as defined below).

RECITALS

A. The execution and delivery of this Agreement by Stockholder is a material
inducement to the willingness of Parent to enter into that certain Agreement and
Plan of Merger, dated as of the date hereof (the “Merger Agreement”), by and
among Parent, Barcelona Acquisition Corp., a Delaware corporation and
wholly-owned subsidiary of Parent (“Sub”) and the Company, pursuant to which Sub
will merge with and into the Company (the “Merger”), and the Company will
survive the Merger and become a wholly-owned subsidiary of Parent.

B. Stockholder understands and acknowledges that the Company and Parent are
entitled to rely on (i) the truth and accuracy of Stockholder’s representations
contained herein and (ii) Stockholder’s performance of the obligations set forth
herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth in the Merger Agreement and in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Restrictions on Shares.

(a) Except for sales of Shares during the period beginning on the date hereof
and ending on the 5th Business Day after the date hereof pursuant to the terms
of any trading plan adopted pursuant to Rule 10b5-1 under the Exchange Act prior
to the date of this Agreement, Stockholder shall not, directly or indirectly,
(i) transfer (except as may be specifically required by court order or by
operation of law), grant an option with respect to, sell, exchange, pledge or
otherwise dispose of, or encumber, the Shares (as such term is defined in
Section 4 below) or any New Shares (as such term is defined in Section 1(d)
below), (ii) enter into a swap or similar transaction that transfers the
economic consequences of ownership of the Shares or any New Shares, or
(iii) make any offer or enter into any agreement providing for any of the
foregoing, at any time prior to the Expiration Date; provided, however, that
nothing contained herein will be deemed to restrict the ability of Stockholder
to exercise, prior to the Expiration Date, any Company Options held by
Stockholder; provided, further, that Stockholder may transfer Shares and New
Shares (w) to any member of Stockholder’s immediate family, (x) to a trust for
the benefit of Stockholder or any member of Stockholder’s immediate family for
estate planning purposes, (y) to a charitable entity qualified as a 501(c)(3)
organization under the Code or (z) in connection with or for the purpose of
personal tax-planning; provided, further, that any such transfer shall be
permitted only if, as a precondition to such transfer, the transferee agrees in
writing to be bound by all of the terms of this Agreement. As used herein, the
term “Expiration Date” shall mean the earlier of (i) the first Business Day
following the date on which the Company Stockholder Approval shall have been
obtained, and (ii) the date and time of the termination of the Merger Agreement
in compliance with its terms.

(b) Except pursuant to the terms of this Agreement, Stockholder shall not,
directly or indirectly, grant any proxies or powers of attorney with respect to
any of the Shares, deposit any of the Shares into a voting trust, or enter into
a voting agreement or similar arrangement or commitment with respect to any of
the Shares.

(c) Stockholder shall not, directly or indirectly, take any action that would
make any representation or warranty contained herein untrue or incorrect or
impair the ability of Stockholder to perform its obligations under this
Agreement or, in its capacity as a stockholder of the Company, preventing or
delaying the consummation of



--------------------------------------------------------------------------------

any of the transactions contemplated hereby, provided that (i) to the extent
Stockholder is a director or officer of the Company, such Stockholder may, in
his or her capacity as a director or officer of the Company, take such actions
as may be permitted under Section 5.2 and Section 5.3 of the Merger Agreement
and (ii) as a stockholder the Stockholder may negotiate a voting agreement on
substantially similar terms with a third party that has made an Acquisition
Proposal but solely in circumstances where the Company is permitted to enter
into discussions with such third party pursuant to Section 5.3 of the Merger
Agreement and may agree to enter into such a voting agreement but solely upon a
termination of the Merger Agreement in compliance with its terms.

(d) Any shares of Company Common Stock or other securities of the Company that
Stockholder purchases or with respect to which Stockholder otherwise acquires
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) after the
date of this Agreement and prior to the Expiration Date, including pursuant to
the exercise of options or warrants to purchase Shares (collectively, the “New
Shares”) shall be subject to the terms and conditions of this Agreement to the
same extent as if they constituted Shares.

2. Agreement to Vote Shares. Prior to the Expiration Date, at every meeting of
the stockholders of the Company called with respect to any of the following, and
at every adjournment or postponement thereof, and on every action or approval by
written consent or resolution of the stockholders of the Company with respect to
any of the following, Stockholder shall vote, to the extent not voted by the
person(s) appointed under the Proxy (as defined in Section 3 below) the Shares
and any New Shares in favor of adoption of the Merger Agreement and any matter
that could reasonably be expected to facilitate the Merger (including any
adjournment of any meeting of stockholders in order to solicit additional
proxies in favor of adoption of the Merger Agreement) and against any
Acquisition Proposal and any other matter that could reasonably be expected to
impede, interfere with, delay, postpone or adversely affect the Merger or any of
the transactions contemplated by the Merger Agreement. Parent acknowledges that
the voting covenant, set forth, herein and in the Proxy shall not be effective
for any other purpose and Stockholder retains the right to vote in any manner on
all other matters.

3. Irrevocable Proxy. Concurrently with the execution and delivery of this
Agreement, Stockholder shall deliver to Parent a duly executed proxy in the form
attached hereto as Exhibit A (the “Proxy”), which proxy is coupled with an
interest, and, until the Expiration Date, shall be irrevocable to the fullest
extent permitted by law, with respect to each and every meeting of stockholders
of the Company or action or approval by written resolution or consent of
stockholders of the Company with respect to the matters contemplated by
Section 2 covering the total number of Shares and New Shares in respect of which
Stockholder is entitled to vote at any such meeting or in connection with any
such written consent. Upon the execution of this Agreement by Stockholder,
(i) Stockholder hereby revokes any and all prior proxies (other than the Proxy)
given by Stockholder with respect to the subject matter contemplated by
Section 2, and (ii) Stockholder shall not grant any subsequent proxies with
respect to such subject matter, or enter into any agreement or understanding
with any Person to vote or give instructions with respect to the Shares and New
Shares in any manner inconsistent with the terms of Section 2, until after the
Expiration Date.

4. Representations, Warranties and Covenants of Stockholder. Stockholder hereby
represents, warrants and covenants to Parent as follows:

(a) Stockholder is the beneficial or record owner of, or exercises voting power
over, that number of shares of Company Common Stock set forth on the signature
page hereto (all such shares owned beneficially or of record by Stockholder, or
over which Stockholder exercises voting power, on the date hereof, collectively,
the “Shares”). The Shares constitute Stockholder’s entire interest in the
outstanding shares of Company Common Stock and Stockholder does not hold any
other outstanding shares of capital stock of the Company. No person not a
signatory to this Agreement has a beneficial interest in or a right to acquire
or vote any of the Shares (other than, (i) if Stockholder is a partnership, the
rights and interest of persons and entities that own partnership interests in
Stockholder under the partnership agreement governing Stockholder and applicable
partnership law or (ii) if Stockholder is a married individual and resides in a
State with community property laws, the community property interest of his or
her spouse to the extent applicable under such community property law, in which
case such spouse has executed a spousal consent hereto). The Shares are and will
be at all times up until the

 

2



--------------------------------------------------------------------------------

Expiration Date free and clear of any security interests, liens, claims,
pledges, options, rights of first refusal, co-sale rights, agreements,
limitations on Stockholder’s voting rights, charges and other encumbrances of
any nature that would materially and adversely affect the ability of Stockholder
to perform his, her or its obligations under this Agreement. Stockholder’s
principal residence or place of business is set forth on the signature page
hereto.

(b) Stockholder has all requisite power, capacity and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement by Stockholder and the consummation by
Stockholder of the transactions contemplated hereby have been duly authorized by
all necessary action, if any, on the part of Stockholder. This Agreement has
been duly executed and delivered by Stockholder and, assuming the due
authorization, execution and delivery of this Agreement by Parent, constitutes a
valid and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and to general principles of equity.

(c) The execution and delivery of this Agreement does not, and the consummation
of the transactions contemplated hereby and compliance with the provisions
hereof will not, conflict with, result in a breach or violation of or default
(with or without notice or lapse of time or both) under, or require notice to or
the consent of any person under, any agreement, law, rule, regulation, judgment,
order or decree by which Stockholder is bound, except for such conflicts,
breaches, violations or defaults that would not, individually or in the
aggregate, prevent or delay Stockholder from performing his, her or its
obligations under this Agreement.

5. Consent and Waiver. Stockholder hereby waives any and all rights to contest
or object to the execution and delivery of the Merger Agreement, the Company
Board of Directors’ actions in approving and recommending the Merger, the
consummation of the Merger and the other transactions provided for in the Merger
Agreement, or to seek damages or other legal or equitable relief in connection
therewith (but for the avoidance of doubt this waiver does not extend to any
claims relating to any breach of the Merger Agreement). From and after the
Effective Time, Stockholder’s right to receive cash on the terms and subject to
the conditions set forth in the Merger Agreement shall constitute Stockholder’s
sole and exclusive right against the Company and/or Parent in respect of
Stockholder’s ownership of the Shares or status as a Stockholder of the Company
or any agreement or instrument with the Company pertaining to the Shares or
Stockholder’s status as a Stockholder of the Company.

6. Confidentiality. Stockholder shall hold any information regarding this
Agreement and the Merger in strict confidence and shall not divulge any such
information to any third person until the Parent has publicly disclosed the
Merger and this Agreement. Neither the Stockholder, nor any of its affiliates
shall issue or cause the publication of any press release or other public
announcement with respect to this Agreement, the Merger, the Merger Agreement or
the other transactions contemplated thereby without the prior written consent of
the Parent, except as may be required by law or by any listing agreement with,
or the policies of, the NASDAQ Global Select Market in which circumstance such
announcing party shall make reasonable efforts to consult with the Parent to the
extent practicable.

7. Appraisal Rights. Stockholder agrees not to exercise any rights of appraisal
or any dissenters’ rights that Stockholder may have (whether under applicable
law or otherwise) or could potentially have or acquire in connection with the
Merger.

8. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given on (i) the date of delivery, if delivered personally
or by commercial delivery service, or (ii) on the date of confirmation of
receipt (or the next Business Day, if the date of confirmation of receipt is not
a Business Day), if sent via facsimile (with confirmation of receipt), to the
parties hereto at the following address (or at such other address for a party as
shall be specified by like notice):

 

3



--------------------------------------------------------------------------------

  (i) if to Parent, to:

Cisco Systems, Inc.

170 West Tasman Drive

San Jose, CA 95134

Attention: General Counsel

Facsimile No.: (408) 525-4757

Telephone No.: (408) 526-4000

with a copy (which shall not constitute notice) to:

Fenwick & West LLP

Silicon Valley Center

801 California Street

Mountain View, CA 94041

Attention: Douglas N. Cogen

                 Andrew Luh

Facsimile No.: (650) 938-5200

Telephone No.: (650) 537-0827

 

  (ii) if to Stockholder, to the address set forth for the Stockholder on the
signature page hereof.

(b) Interpretation. When a reference is made in this Agreement to Sections or
Exhibits, such reference shall be to a Section of or an Exhibit to this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The phrases “the date of this Agreement”, “the date
hereof”, and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to the date first above written.

(c) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Parent will be irreparably harmed and that there will be no adequate remedy at
law for a violation of any of the covenants or agreements of Stockholder set
forth herein or in the Proxy. Therefore, it is agreed that, in addition to any
other remedies that may be available to Parent upon any such violation of this
Agreement or the Proxy, Parent shall have the right to seek to enforce such
covenants and agreements and the Proxy by specific performance, injunctive
relief or by any other means available to Parent at law or in equity and
Stockholder hereby waives any requirement for the security or posting of any
bond in connection with such enforcement.

(d) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties hereto; it being understood that all parties
need not sign the same counterpart.

(e) Entire Agreement; Nonassignability; Parties in Interest. This Agreement and
the documents and instruments and other agreements specifically referred to
herein or delivered pursuant hereto (including, without limitation, the Proxy)
(i) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof and (ii) are not intended to confer, and shall not be construed as
conferring, upon any person other than the parties hereto any rights or remedies
hereunder. Except as provided in Section 1(a), neither this Agreement nor any of
the rights, interests, or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by Stockholder
without the prior written consent of Parent, and any such assignment or
delegation that is not consented to shall be null and void. This Agreement,
together with any rights, interests or obligations of Parent hereunder, may be
assigned or delegated in whole or in part by Parent to any affiliate of Parent
to which Parent assigns its rights under the

 

4



--------------------------------------------------------------------------------

Merger Agreement without the consent of or any action by Stockholder upon notice
by Parent to Stockholder as herein provided. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective permitted successors and
assigns (including, without limitation, any person to whom any Shares are sold,
transferred or assigned).

(f) Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to use their
commercially reasonable efforts to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that shall achieve, to
the extent possible, the economic, business and other purposes of such void or
unenforceable provision.

(g) Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Delaware. The parties hereto
hereby irrevocably submit to the exclusive jurisdiction the Court of Chancery of
the State of Delaware, New Castle County, or, if that court does not have
jurisdiction, a federal court sitting in Wilmington, Delaware, solely in respect
of the interpretation and enforcement of the provisions of this Agreement and of
the documents referred to in this Agreement, and in respect of the transactions
contemplated hereby and thereby, and hereby waive, and agree not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof or thereof, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this Agreement or any such document
may not be enforced in or by such courts, and the parties hereto irrevocably
agree that all claims with respect to such action or proceeding shall be heard
and determined in such a Delaware State or Federal court. The parties hereby
consent to and grant any such court jurisdiction over the person of such parties
and over the subject matter of such dispute and agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 8(a) or in such other manner as may be permitted by
applicable law, shall be valid and sufficient service thereof.

(i) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document shall be construed against the party drafting such agreement or
document.

(j) Additional Documents, Etc. Stockholder shall execute and deliver any
additional documents necessary or desirable, in the reasonable opinion of
Parent, to carry out the purpose and intent of this Agreement. Without limiting
the generality or effect of the foregoing or any other obligation of Stockholder
hereunder, Stockholder hereby authorizes Parent to deliver a copy of this
Agreement to the Company and hereby agrees that each of the Company and Parent
may rely upon such delivery as conclusively evidencing the consents, waivers and
terminations of Stockholder referred to in Section 5, in each case for purposes
of all agreements and instruments to which such elections, consents, waivers
and/or terminations are applicable or relevant.

(k) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO

 

5



--------------------------------------------------------------------------------

THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(l) Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (i) Stockholder makes no agreement or understanding herein in any
capacity other than in Stockholder’s capacity as a record holder and beneficial
owner of the Shares and the New Shares, and not in such Stockholder’s capacity
as a director, officer or employee of the Company or any of the Company’s
Subsidiaries or in such Stockholder’s capacity as a trustee or fiduciary of any
Company Employee Plan, and (b) nothing herein will be construed to limit or
affect any action or inaction by Stockholder or any representative of
Stockholder, as applicable, serving on the Company Board or on the board of
directors of any Subsidiary of the Company or as an officer or fiduciary of the
Company or any Subsidiary of the Company, acting in such person’s capacity as a
director, officer, employee or fiduciary of the Company or any Subsidiary of the
Company.

(m) Term. This Agreement and all obligations hereunder shall terminate upon the
Expiration Date. Upon termination of this Agreement, no party shall have any
further obligations or liabilities under this Agreement; provided, however, that
(i) nothing set forth in this Section 8(m) shall relieve any party from
liability for any intentional breach of this Agreement prior to termination
hereof, and (ii) the provisions of this Section 8(m) shall survive any
termination of this Agreement.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.

 

CISCO SYSTEMS, INC. By:    

Name:

Title:

 

 

STOCKHOLDER:    (Print Name of Stockholder)    (Signature)    (Print name and
title if signing on behalf of an entity)    (Print Address)    (Print Address)
   (Print Telephone Number)

Shares beneficially owned on the date hereof:

                             shares of Company Common Stock



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

TO VOTE STOCK OF

STARENT NETWORKS, CORP.

The undersigned stockholder of Starent Networks, Corp., a Delaware corporation
(the “Company”), hereby irrevocably (to the fullest extent permitted by
applicable law) appoints Mark Chandler, Senior Vice President, General Counsel,
and Secretary, and Ned Hooper, Chief Strategy Officer, of Cisco Systems, Inc., a
California corporation (“Parent”), and each of them, or any other designee of
Parent, as the sole and exclusive attorneys and proxies of the undersigned, with
full power of substitution and resubstitution, to vote and exercise all voting
and related rights (to the fullest extent that the undersigned is entitled to do
so) with respect to all of the shares of capital stock of the Company that now
are or hereafter may be beneficially owned by the undersigned, and any and all
other shares or securities of the Company issued or issuable in respect thereof
on or after the date hereof (collectively, the “Shares”) in accordance with the
terms of this Irrevocable Proxy. The Shares beneficially owned by the
undersigned stockholder of the Company as of the date of this Irrevocable Proxy
are listed on the final page of this Irrevocable Proxy. Upon the undersigned’s
execution of this Irrevocable Proxy, any and all prior proxies given by the
undersigned with respect to any Shares are hereby revoked and the undersigned
agrees not to grant any subsequent proxies or enter into any agreement or
understanding with any Person (as defined in the Merger Agreement (as defined
below)) to vote or give instructions with respect to the Shares and New Shares
in any manner inconsistent with the terms of this Irrevocable Proxy until after
the Expiration Date (as defined below).

Until the Expiration Date, this Irrevocable Proxy is irrevocable (to the fullest
extent permitted by applicable law), is coupled with an interest, is granted
pursuant to that certain Voting Agreement dated as of even date herewith by and
between Parent and the undersigned, and is granted in consideration of Parent
entering into that certain Agreement and Plan of Merger, dated as of even date,
by and among Parent, Barcelona Acquisition Corp., a Delaware corporation and
wholly-owned subsidiary of Parent (“Sub”) and the Company (the “Merger
Agreement”), pursuant to which Sub will merge with and into the Company (the
“Merger”), and the Company will survive the Merger and become a wholly-owned
subsidiary of Parent. As used herein, the term “Expiration Date” shall mean the
earlier to occur of (i) such date and time as the Merger shall become effective
in accordance with the terms and provisions of the Merger Agreement, and
(ii) the date and time of the termination of the Merger Agreement in compliance
with its terms.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting and other rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents pursuant to the Delaware General Corporation Law), at every annual,
special or adjourned meeting of the stockholders of the Company and in every
written consent in lieu of such meeting as follows: (i) in favor of adoption of
the Merger Agreement and any matter that could reasonably be expected to
facilitate the Merger (including adjournment of any meeting of Stockholders in
order to solicit additional proxies in favor of adoption of the Merger
Agreement) and (ii) against any Acquisition Proposal (as defined in the Merger
Agreement) and any other matter that might reasonably be expected to impede,
interfere with, delay, postpone or adversely affect the Merger or any of the
transactions contemplated by the Merger Agreement.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter except as provided above. The undersigned stockholder may vote
the Shares on all other matters.

All authority herein conferred shall survive the death or incapacity of the
undersigned and any obligation of the undersigned hereunder shall be binding
upon the heirs, personal representatives, successors and assigns of the
undersigned.

[Signature Page Follows]



--------------------------------------------------------------------------------

This Irrevocable Proxy is coupled with an interest as aforesaid and is
irrevocable. This Irrevocable Proxy may not be amended or otherwise modified
without the prior written consent of Parent. This Irrevocable Proxy shall
terminate, and be of no further force and effect, automatically upon the
Expiration Date.

Dated: October 12, 2009

 

   (Print Name of Stockholder)    (Signature of Stockholder)    (Print name and
title if signing on behalf of an entity)

Shares beneficially owned on the date hereof:

                             shares of Company Common Stock

 

 

[SIGNATURE PAGE TO IRREVOCABLE PROXY]



--------------------------------------------------------------------------------

 

10